Name: Commission Regulation (EC) No 93/97 of 21 January 1997 laying down supply balances for the Canary Islands and Madeira as regards certain products of the beef and veal sector and determining aid for those products from the Community for the first half of 1997
 Type: Regulation
 Subject Matter: animal product;  trade;  regions of EU Member States;  means of agricultural production;  economic policy
 Date Published: nan

 22. 1 . 97 EN Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EC) No 93197 of 21 January 1997 laying down supply balances for the Canary Islands and Madeira as regards certain products of the beef and veal sector and determining aid for those products from the Community for the first half of 1997 of 1997 and for bovine animals for fattening and certain processed beef and veal products: 1 . the quantities under the forecast supply balance which shall benefit, as appropriate, from exemption from customs import duties or Community aid for animals and products from elsewhere in the Community are laid down in Annex I; 2. aid for animals from elsewhere in the Community is laid down in Annex III; 3 . aid for processed products from elsewhere in the Community is laid down in Annex IV. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EC) No 2348/96 (2), and in particular Articles 3 (4) and 5 (2) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as last amended by Regulation (EC) No 2348/96, Whereas Regulation (EC) No 2348/96 amending Regula ­ tions (EEC) No 1600/92 and (EEC) No 1601 /92 concern ­ ing specific measures for the Azores and Madeira and the Canary Islands respectively with regard to certain agricul ­ tural products extended, transitionally and for one year, application of the supply arrangements for certain products of the beef and veal sector, whereas the supply balance for those products for the first half of 1997 should now be drawn up and the amounts of Community aid applicable from 1 January 1997 fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 In the case of the Canary Islands, pursuant to Articles 2 and 3 of Regulation (EEC) No 1601 /92, for the first half Article 2 In the case of Madeira, pursuant to Articles 2 and 3 of Regulation (EEC) No 1600/92, for the first half of 1997 and for bovine animals for fattening: 1 . the quantities under the supply balance which shall benefit, as appropriate , from exemption from customs import duties or Community aid for animals from elsewhere in the Community are laid down in Annex II; 2. aid for animals from elsewhere in the Community is laid down in Annex III. Article 3 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 January 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 . 0 OJ No L 320, 11 . 12. 1996, p . 1 . (3 OJ No L 173, 27. 6. 1992, p. 1 . No L 19/6 EN Official Journal of the European Communities 22. 1 . 97 ANNEX I Forecast supply balance for the Canary Islands for bovine animals for fattening and certain processed beef and veal products for the first half of 1997 CN code Designation of goods Number or quantity (in tonnes) ex 0102 90 1602 50 Bovine animals for fattening Other preparations and preserves containing meat or offal of domestic bovine animals 2 500 0 1 250 (*) In heads. ANNEX II Forecast supply balance for Madeira for bovine animals for fattening for the first half of 1997 CN code Designation of goods Number of head ex 0102 90 Bovine animals for fattening 800 ANNEX III Amounts of aid that can be granted for male bovine animals for fattening coming from the Community market (ECU per head) Product code Amount of aid ex 0102 90 05 49,0 ex 0102 90 29 97,5 ex 0102 90 49 130,0 0102 90 79 195,0 22. 1 . 97 | EN I Official Journal of the European Communities No L 19/7 ANNEX IV Amounts of aid granted for the products referred to in Annex I and coming from the Community market (ECU per 100 kg net weight) Product codes Amount of aid 1602 50 10 9190 48,5 1602 50 31 9195 36,0 1602 50 31 9395 36,0 1602 50 39 9195 36,0 .1602 50 39 9395 36,0 1602 50 39 9495 36,0 1602 50 39 9505 36,0 1602 50 39 9595 36,0 1602 50 39 9615 36,0 1602 50 39 9625 16,0 1602 50 39 9705 19,0 1602 50 80 9195 36,0 1602 50 80 9395 36,0 1602 50 80 9495 36,0 1602 50 80 9505 36,0 1602 50 80 9515 16,0 1602 50 80 9595 36,0 1602 50 80 9615 36,0 1602 50 80 9625 16,0 1602 50 80 9705 19,0 1602 50 10 9120 1 02,5 (8) 1602 50 10 9140 91,0 (8) 1602 50 10 9160 73,0 (8) 1602 50 10 9170 48,5 (8) 1602 50 31 9125 115,5 (5 ) 1602 50 31 9135 73,0 (8) 1602 50 31 9325 103,5 0 1602 50 31 9335 65,5 0 1602 50 39 9125 115,50 1602 50 39 9135 73,0 0 1602 50 39 9325 103,5 0 1602 50 39 9335 65,5 0 NB The product codes and footnotes are defined in Commission Regulation (EEC) No 3846/87, as amended (OJ No L 366, 24. 12. 1987, p. 1 ).